Detailed action
Summary
1. The office action is in response to the application filed on 4/3/2020.
2. Claims 1-19 are pending and has been examined.

Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4. 	Claims 1-19 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…at least one non-linear electronic component electrically connected to the input electrical network; an impedance network electrically connected between the input electrical network and ground; and a control system configured to: access a voltage signal that represents a voltage over time at the input electrical network; determine a frequency content of the voltage signal; determine a property of the frequency content; and determine whether an input current performance condition exists in the electrical apparatus based the property of the frequency content.”

Dependent claims 2-12 are allowable by virtue of their dependency.

Regarding claim 13. The prior art fails to teach “…analyzing the information related to the input voltage at each phase to determine a frequency content of the input voltage at each phase; determining at least one property of the frequency content of the input voltage at each phase; determining whether an input current performance condition exists in the electrical apparatus based on the determined at least one property of the frequency content of the input voltage at each phase; and if an input current performance condition exists, reducing electrical power provided to a load coupled to the electrical apparatus or disconnecting the electrical apparatus from the power distribution network.”

Dependent claims 14 and 15 are allowable by virtue of their dependency.

Regarding claim 16. The prior art fails to teach “…a plurality of input nodes, each input node configured to electrically connect to one phase of the multi-phase electrical power distribution network; and a converter configured to convert AC electrical power to direct-current (DC) electrical power, the converter comprising at least one non-linear electronic component; and an impedance network comprising a plurality of impedance assemblies, wherein each impedance assembly is electrically connected between one of the input nodes and ground.”

Dependent claims 17-19 are allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150088439 Alternating current (AC) power flow analysis in an electrical power network. 
US 20130054204 Automatic three -phase unbalanced load compensation experimental device and its control method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
                                                                                                                                                                                                       /ADOLF D BERHANE/Primary Examiner, Art Unit 2838